            Case 1:21-cv-01464-JMF Document 1 Filed 02/18/21 Page 1 of 20




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

NOAH THOMPSON,

                                Plaintiff,            Case No.: _________________

                 -against-                            COMPLAINT

CHURCHILL CAPITAL CORP II,                            DEMAND FOR JURY TRIAL
MICHAEL KLEIN, JEREMY PAUL ABSON,
GLENN AUGUST, DENA J. BRUMPTON,
MARK KLEIN, MALCOLM S. MCDERMID,
and KAREN G. MILLS,

                                Defendants.


       Plaintiff, Noah Thompson (“Plaintiff”), by his undersigned attorneys, alleges upon

personal knowledge with respect to himself, and information and belief based upon, inter alia, the

investigation of counsel as to all other allegations herein, as follows:

                                  NATURE OF THE ACTION

       1.       This is an action brought by Plaintiff against Churchill Capital Corp II (“Churchill

II” or the “Company”) and the members of the Company’s board of directors (collectively referred

to as the “Board” or the “Individual Defendants” and, together with Churchill II, the “Defendants”)

for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (“Exchange

Act”), 15 U.S.C. §§ 78n(a) and 78t(a), and SEC Rule 14a-9, 17 C.F.R. § 240.14a-9, in connection

with the proposed merger (the “Proposed Merger”) between Churchill II and Software

Luxembourg Holding S.A. (“Skillsoft”) and Albert DE Holdings Inc. (“Global Knowledge”).

Plaintiff also asserts a claim against the Individual Defendants for breaching their fiduciary duty

of candor/disclosure under state law.

       2.       On October 12, 2020, Churchill II entered into an Agreement and Plan of Merger




                                                  1
            Case 1:21-cv-01464-JMF Document 1 Filed 02/18/21 Page 2 of 20




(the “Merger Agreement”), pursuant to which Churchill II will acquire Skillsoft for $1.3 Billion

in a combination of stock and cash consideration. (the “Merger Consideration”). Churchill II will

also acquire Global Knowledge for $233 Million in a combination of stock and cash consideration.

The Combined Company will continue to operate as Skillsoft and trade on the NYSE under the

ticker symbol “SKIL.” After the closing of the Proposed Merger, Churchill II’s public common

stockholders will only retain an ownership interest between 42%-54% in the post-combination

company.

       3.       On January 25, 2021, in order to convince Churchill II shareholders to vote in favor

of the Proposed Merger, Defendants authorized the filing of a materially incomplete and

misleading proxy statement/prospectus on Form S-4 (the “Proxy”) with the SEC in violation of

Sections 14(a) and 20(a) of the Exchange Act and in breach of the Individual Defendants’ duty of

disclosure.

       4.       In particular, the Proxy contains materially incomplete and misleading information

concerning: (i) the financial projections for Skillsoft, Global Knowledge, and the post-closing

combined company and valuation information related to the Proposed Merger; (ii) the financial

advisors employed by the Company including, The Klein Group, LLC (“KG”), a wholly owned

subsidiary of M. Klein and Company, Citigroup, Inc. (“Citi”), and Tyton Partners Capital Markets,

LLC (“Tyton”) (collectively, the “Financial Advisors”); (iii) the process and background of the

Proposed Merger; and (iv) the Global Knowledge Merger.

       5.       The special meeting of Churchill II shareholders to vote on the Proposed Merger is

forthcoming (the “Shareholder Vote”). It is imperative that the material information that has been

omitted from the Proxy is disclosed prior to the Shareholder Vote so Plaintiff can cast an informed

vote and properly exercise his corporate suffrage rights.




                                                 2
            Case 1:21-cv-01464-JMF Document 1 Filed 02/18/21 Page 3 of 20




       6.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act and breach of the duty

of disclosure. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the

Proposed Merger until the material information discussed herein is disclosed to Churchill II’s

shareholders sufficiently in advance of the Shareholder Vote or, in the event the Proposed Merger

is consummated, to recover damages resulting from the Defendants’ violations of the Exchange

Act and breach of the duty of disclosure.

                                 JURISDICTION AND VENUE

       7.       This Court has original jurisdiction over this action pursuant to Section 27 of the

Exchange Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff

alleges violations of Sections 14(a) and 20(a) of the Exchange Act.

       8.       The Court has supplemental jurisdiction over the state law claim for breach of the

duty of candor/disclosure pursuant to 28 U.S.C. § 1367.

       9.       Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over the Defendants by this Court permissible

under traditional notions of fair play and substantial justice. “Where a federal statute such as

Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

whether the party has sufficient contacts with the United States, not any particular state.” Sec. Inv’r

Prot. Corp. v. Vigman 764 F.2d 1309, 1305 (9th Cir. 1985). “[S]o long as a defendant has minimum

contacts with the United States, Section of the Act confers personal jurisdiction over the defendant

in any federal district court.” Id. At 1316




                                                  3
           Case 1:21-cv-01464-JMF Document 1 Filed 02/18/21 Page 4 of 20




         10.      Venue is proper in this District under Section 27 of the Exchange Act and 28 U.S.C.

§ 1391, because the Company’s principal executive office is located in this District at 640 Fifth

Avenue, 12th Floor, New York, NY 10019 and Defendants are found or are inhabitants or transact

business in this District.

                                              PARTIES

         11.      Plaintiff is, and at all relevant times has been, a holder of Churchill II common

stock.

         12.      Defendant Churchill II is a blank check company formed in order to effect a

merger, capital stock exchange, asset acquisition, stock purchase, reorganization or other similar

business combination with one or more businesses or entities. The Company’s principal executive

office is located at 640 Fifth Avenue, 12th Floor, New York, NY 10019. Churchill II is

incorporated under the laws of Delaware and its common stock trades on the NYSE exchange

under the ticker symbol “CCX”.

         13.      Individual Defendant Michael Klein is the Company’s founder has been the Chief

Executive Officer (“CEO”) of the Company and Chairman of the Board at all relevant times. He

is also the founder and managing partner of M. Klein and Company.

         14.      Individual Defendant Jeremy Paul Abson has served as director of the Company at

all relevant times.

         15.      Individual Defendant Glenn August has served as director of the Company at all

relevant times.

         16.      Individual Defendant Dena J. Brumpton has served as director of the Company at

all relevant times. He is also a Managing Director at M. Klein and Company.

         17.      Individual Defendant Mark Klein has served as director of the Company at all




                                                   4
          Case 1:21-cv-01464-JMF Document 1 Filed 02/18/21 Page 5 of 20




relevant times. He is also a Managing Member and Majority Partner of M. Klein & Company.

        18.       Individual Defendant Malcolm S. McDermid has served as director of the Company

at all relevant times.

        19.       Individual Defendant Karen G. Mills has served as director of the Company at all

relevant times.

        20.       The Individual Defendants referred to in ¶¶ 13-19 are collectively referred to herein

as the “Individual Defendants” and/or the “Board”, and together with Churchill II they are referred

to herein as the “Defendants.”

                                 SUBSTANTIVE ALLEGATIONS

I.      Background and the Proposed Merger

        21.       Churchill II is a blank check company formed as a corporation in Delaware on April

11, 2019 for the purpose of effecting a merger, capital stock exchange, asset acquisition, stock

purchase, reorganization or similar business combination with one or more businesses.

        22.       Skillsoft provides online learning, training, and talent solutions. Skillsoft enables

organizations to build teams with the skills they need for success. Empowering 36 million learners

and counting, Skillsoft democratizes learning through an intelligent learning experience and a

customized, learner-centric approach to skills development with resources for Leadership

Development, Business Skills, Technology & Development, Digital Transformation, and

Compliance.

        23.       Global Knowledge is the world’s leading technology skills training provider,

supporting major enterprises and tech professionals with innovative and flexible learning

solutions, Anytime, Anyplace, and Anyhow. Global Knowledge equips individuals and

organizations for success with the broadest and deepest portfolio of IT training solutions available




                                                    5
           Case 1:21-cv-01464-JMF Document 1 Filed 02/18/21 Page 6 of 20




and consistently providing the most relevant content and best customer experience possible.

Established in 1995, Global Knowledge delivers over one million separate courses every year, to

over 200,000 technology professionals.

       24.     On October 13, 2020, Churchill II, Skillsoft, and Global Knowledge issued a press

release announcing the Proposed Merger, which states in relevant part:

           Churchill Capital Corp II Announces Agreement to Acquire Skillsoft and
            Global Knowledge to Create the Leading Corporate Digital Learning
                                         Company

       ·       Churchill II to Merge with Skillsoft, the Pioneer of Digital Learning, in a
               $1.3 Billion Transaction and Will Also Acquire Global Knowledge, the
               Global Leader in IT and Business Skills Training, for $233 Million
       ·       Total Combined Transaction Valuation of $1.5 Billion
       ·       Valuation at 2x Revenues and 8x Adjusted EBITDA Represents a Significant
               Discount to Markets
       ·       Significant Cash Infusion From Churchill to Transform Skillsoft and
               Support the Combined Company’s Growth and Consolidation Strategy
       ·       Initial $100 Million Equity Investment From Prosus, One of the Leading
               Technology Investors in the World, to Fuel Future Growth
       ·       Jeffrey Tarr, Former CEO of DigitalGlobe and President & COO of IHS,
               to Serve as Company’s Chief Executive Officer

       NEW YORK, BOSTON, and CARY, NC – October 13, 2020 – Churchill Capital
       Corp II (“Churchill II”) (NYSE: CCX.U), a special purpose acquisition company,
       and Software Luxembourg Holding S.A. (“Skillsoft”), a global leader in digital
       learning and talent management solutions, announced today that they have entered
       into a definitive agreement to merge, and Churchill II also announced today that it
       has entered into a definitive agreement to acquire Global Knowledge Training LLC
       (“Global Knowledge”), a worldwide leader in IT and professional skills
       development, from investment funds affiliated with Rhône Capital, a global private
       equity firm. Churchill II will merge with Skillsoft in a transaction valued at
       approximately $1.3 billion and, following the closing of the merger, the combined
       company will acquire Global Knowledge for approximately $233 million, putting
       the total cost of the transactions at $1.5 billion.

       The combined company will operate as Skillsoft and will be listed on the New York
       Stock Exchange (the “NYSE”). The combination of Skillsoft and Global
       Knowledge will create the world’s leading digital learning company with a
       comprehensive suite of content; customized learning journeys; accessible
       modalities, and an expanded course portfolio of next-generation, on-demand and
       virtual content for enterprise learning.



                                                6
  Case 1:21-cv-01464-JMF Document 1 Filed 02/18/21 Page 7 of 20




At a time when digital learning has never been more relevant in driving the success
of organizations, Global Knowledge adds scale to Skillsoft’s immersive and
engaging, learner-centric platform with its extensive IT course portfolio and global
consumer reach. Together with Global Knowledge, Skillsoft will be even better
positioned to support its customers around the world as they adapt at an
unprecedented pace in response to the global pandemic, growing skills gap and
evolving workplace needs. The combined company intends to significantly increase
its scale through organic growth and acquisitions and extend its leadership position
as the industry’s largest and most profitable digital learning company.

The combined company’s client base will include more than 70% of Fortune 1000
companies and more than 45 million users across content platforms. As a trusted
partner in the corporate learning ecosystem, Skillsoft will leverage its award-
winning Skillsoft Percipio cloud-based platform to deliver personalized, high-
quality learning experiences that enable enterprises to build a future-fit, resilient
workforce and to educate, upskill and retain their employees in a rapidly changing
economy.

With a seasoned leadership team supported by a harmonized sales and marketing
effort, the merger will deliver significant improvements in efficiency and
productivity. As the largest digital learning company for enterprises, Skillsoft will
be uniquely positioned to capture an underserved and fragmented market through a
revitalized go-to-market strategy, new product offerings, and accretive M&A.
Following closing of the transactions, management will seek to integrate Skillsoft
and Global Knowledge and drive significant expected synergies.

Churchill II intends to work with the Company to offer critical training resources
to the more than 30 million people unemployed due to the COVID-19 pandemic on
a free or administrative cost basis.

“This transaction is an excellent fit with Churchill II’s mission and focus, as both
Skillsoft and Global Knowledge are dedicated to training and reskilling workers for
jobs of the future while providing exceptional shareholder returns in a high-growth
market with favorable demographic trends,” said Michael S. Klein, Chairman and
CEO of Churchill II. “The combination will create the leading digital learning
platform in the industry, and the new Skillsoft will be on track to become one of
the fastest growing companies in the digital learning space.”

Jeffrey Tarr has agreed to be the Chief Executive Officer of the combined company,
with a mission to drive top-line growth, achieve operational excellence and lead
consolidation in the digital learning sector. Mr. Tarr has a successful track record
of building tech-enabled services companies into trusted industry leaders. He
previously served as CEO of DigitalGlobe and President & Chief Operating Officer
of IHS. At both companies he drove strong double-digit revenue and EBITDA
growth by inspiring team members to better serve customers, improve operating



                                         7
  Case 1:21-cv-01464-JMF Document 1 Filed 02/18/21 Page 8 of 20




performance, capitalize on new technologies and unlock new markets.

“By bringing together Skillsoft and Global Knowledge, we are creating a new
leader in the vast and rapidly growing global digital learning market,” said Mr. Tarr.
“With an unrivaled library of content, best-in-class platform, multi-modal
capabilities, global footprint, world-class customer base and strong balance sheet,
we are well-positioned to drive growth, profitability and shareholder value.”

Ron Hovsepian, Executive Chairman of Skillsoft, said, “We look forward to joining
forces with Churchill II and Global Knowledge at a time when companies around
the world are accelerating their digital transformations and the digital learning
industry is experiencing tremendous growth. As we continue helping our customers
build a future-fit, resilient workforce, Global Knowledge will extend our leadership
in the growing IT training market.”

Todd Johnstone, CEO of Global Knowledge, said, “We are excited about the
increased opportunities that will now open up for us to innovate further in a growing
global market and to work with our customers and partners to close critical skills
gaps. The combination of Global Knowledge and Skillsoft gives customers the
reassurance that they will consistently receive the best possible learning experience
and the most relevant content available anytime, anyplace, and anyhow they
require.”

Churchill Capital Corp II is a NYSE-listed special purpose acquisition company
and is one of the public company vehicles in the Churchill Capital group of
companies (“Churchill”). Churchill’s strategy is to identify and complete initial
business combinations with unique, leading companies in growing industries that
complement the experience and expertise of Churchill’s management team, Board
of Directors and Operating Partners. Churchill’s team draws from leaders of
Fortune 500 Companies who invest directly in Churchill, execute value
enhancement strategies and operate Churchill’s businesses in the public market.

Prosus N.V. (“Prosus”) (AEX and JSE: PRX), a global consumer internet group
and one of the largest technology investors in the world, is contributing equity
capital to Churchill to further Skillsoft’s organic and strategic initiatives.

Summary of Transaction

Churchill II will contribute up to $697 million of cash raised during its initial public
offering in June 2019. In addition, Churchill II expects more than $170 million in
common equity through private investment in public equity (“PIPE”)
commitments, including from Prosus, which has committed to invest $100 million
into Churchill II in connection with the transactions, with the option to expand
further.

Churchill II has agreed to acquire Global Knowledge from investment funds



                                           8
         Case 1:21-cv-01464-JMF Document 1 Filed 02/18/21 Page 9 of 20




       affiliated with Rhône Capital for consideration of up to 6 million warrants at an
       exercise price of $11.50 per share in the combined company, subject to terms of the
       agreement. These investment funds have also agreed to invest $50 million in
       additional Class A common stock at $10.00 per share, subject to certain conditions
       and the terms of the related subscription agreement. Additionally, Lodbrok Capital
       LLP has committed $20 million in connection with the Global Knowledge
       transaction.

       Upon the close of the transaction, Churchill II’s shareholders are expected to own
       approximately 65% of the combined company. Skillsoft shareholders and PIPE
       investors will own approximately 22% and 13%, respectively.

       The combined company’s capital structure will consist of approximately $463
       million of net debt, or 2.3x adjusted EBITDA.

       The Boards of Directors of Churchill II, Skillsoft and Global Knowledge have
       unanimously approved the respective proposed transactions.

       The transactions are each expected to close in January 2021, subject to approval by
       Churchill II and Skillsoft shareholders and receipt of regulatory approvals and
       customary closing conditions.

       Advisors

       Citigroup and Tyton Partners served as financial advisors and Paul, Weiss, Rifkind,
       Wharton & Garrison LLP served as legal counsel to Churchill. Citigroup acted as
       Sole Bookrunner for Churchill Capital II’s initial public offering.

       Weil, Gotshal & Manges LLP served as legal counsel to Skillsoft and Houlihan
       Lokey Capital, Inc. served as financial advisor.

       Lazard and Three Keys served as financial advisors, and Sullivan & Cromwell LLP
       served as legal counsel to Global Knowledge.

II.    The Proxy Omits Material Information

       25.    On January 25, 2021, Defendants filed the materially incomplete and misleading

Proxy with the SEC. The Individual Defendants were obligated to carefully review the Proxy

before it was filed with the SEC and disseminated to the Company’s shareholders to ensure that it

did not contain any material misrepresentations or omissions. However, the Proxy misrepresents

and/or omits material information that is necessary for the Company’s shareholders to make an




                                               9
         Case 1:21-cv-01464-JMF Document 1 Filed 02/18/21 Page 10 of 20




informed decision in connection with the Proposed Merger.

               A.      The Misleadingly Incomplete Financial Projections and Valuation
                       Information

       26.     First, the Proxy states that Churchill management reviewed with the Churchill

Board prospective financial information that reflected Churchill management’s strategy for New

Skillsoft and, Churchill management, with assistance of Citi and Churchill’s other financial

advisors and consultants, reviewed certain additional financial information relating to the Merger

and the Global Knowledge Merger, including perspectives on Skillsoft’s and New Skillsoft’s

valuations as implied by the terms of the Merger and the Global Knowledge Merger. However,

the Proxy fails to provide the results of this analysis or any summary thereof. Given the importance

of valuation to a shareholder’s decision in a Proposed Merger, shareholders are entitled to a fair

summary of the analyses performed, especially when those analyses were relied upon by the Board

to approve the Proposed Merger as being in the best interests of its shareholders. The failure to

disclose the valuation analyses renders the related statements misleading and is in direct violation

of federal securities regulations. 17 CFR § 229.1015; 17 CFR § 240.14a-101.

       27.     Second, the Proxy omits critical financial projections for Skillsoft, Global

Knowledge and the post-closing combined company, including net income projections for both

entities for all years, levered free cash flow projections for both entities for 2021, the standalone

projections for Global Knowledge, the projections actually prepared by Skillsoft, and the

projections actually prepared by Global Knowledge (the “Omitted Projections”).

       28.     Defendants elected to summarize Skillsoft’s and Global Knowledge’s financial

projections, but they excised and failed to disclose the Omitted Projections. By disclosing certain

projections in the Proxy and withholding the Omitted Projections, Defendants render the table of

projections on page 216 of the Proxy materially incomplete and provide a misleading valuation



                                                 10
         Case 1:21-cv-01464-JMF Document 1 Filed 02/18/21 Page 11 of 20




picture of Skillsoft, Global Knowledge, and the post-closing combined company.

       29.     Unlike poker where a player must conceal his unexposed cards, the object of a

proxy statement is to put all one’s cards on the table face-up. In this case only some of the cards

were exposed—the others were concealed. If a proxy statement discloses financial projections and

valuation information, such disclosures must be complete and accurate. Accordingly, Defendants

have disclosed some of the projections provided to and relied upon by the Board but failed to

disclose the Omitted Projections and valuation information. This omission renders the summary

of the projections, the financial picture of Skillsoft, Global Knowledge, and the post-closing

combined company, and the valuation implied by the Merger Consideration provided in the Proxy

misleadingly incomplete.

               B.      The Misleadingly Incomplete Information Regarding the Financial
                       Advisors

       30.     The Proxy states that in evaluating financial aspects of the Proposed Merger, the

Churchill Board relied on Churchill’s financial advisors, including Citi, Tyton and the Klein

Group. However, the Proxy fails to state: (i) the compensation each financial advisor received for

acting as a financial advisor; (ii) the historical relationships between each financial advisor on the

one hand, and the Company, the Individual Defendants, Skillsoft, Global Knowledge, or any

affiliates thereof (including, but not limited to, Luxembourg Holding S.A., Albert DE Holdings

Inc., Rhône Capital, Lodbrok Capital LLP) on the other.

       31.     Disclosure of any compensation received or to be received as a result of the

relationship between a financial advisor and the company it advises, or its related affiliates, is

required pursuant to Item 1015. Moreover, it is important for shareholders to be able to understand

what factors might influence the financial advisor’s analytical efforts. A financial advisor’s own

proprietary financial interest in a proposed transaction must be carefully considered when



                                                 11
         Case 1:21-cv-01464-JMF Document 1 Filed 02/18/21 Page 12 of 20




assessing how much credence to give its work or how much scrutiny to give the Proposed Merger.

A reasonable shareholder would want to know what important economic motivations that the

advisor might have.

               C.      The Misleadingly Incomplete Background of the Merger

       32.     The Proxy contains a misleadingly incomplete summary of the events leading up

to the Merger, which omits material facts. Once a company travels down the road of partial

disclosure of the history leading up to a merger, they had an obligation to provide shareholders

with an accurate, full, and fair characterization of those historic events. Even a non-material fact

can trigger an obligation to disclose additional, otherwise non-material facts in order to prevent

the initial disclosure from materially misleading the stockholders.

       33.     First, the Proxy states that substantial discussions and negotiation of transaction

documents with an alternate acquisition target and exploration but fails to disclose the pertinent

details concerning any of these discussions, including: (i) offers or valuations made; (ii) whether

confidential information was exchanged; (iii) whether NDAs were executed; and (iv) and the

terms of any NDAs including standstill and or DADW provisions. Such information is directly

related to the decision to approve the Proposed Merger or seek a better deal. Thus, the omission

of this information renders the summary of the process misleadingly incomplete.

       34.     Second, the Proxy discusses the composition of the combined company Board

throughout the document and lists it as a “material” factor in recommending that shareholders

vote in favor of the Proposed Merger. Yet, the Proxy fails to disclose the timing and nature of the

negotiations leading to the determination of the board seats for the combined company. Such

information is important to shareholders because negotiating for Board seats is a conflict of

interest that could cause directors to value their own continued involvement in the Company over




                                                 12
         Case 1:21-cv-01464-JMF Document 1 Filed 02/18/21 Page 13 of 20




the value offered to shareholders.

       35.     Accordingly, the omission and/or partial disclosure of this information renders the

summary provided in the Proxy misleadingly incomplete.

               D.     The Misleadingly Incomplete Information About the Global Knowledge
                      Merger

       36.     The Proxy states that shareholders are being asked to, inter alia: (i) vote upon a

proposal to approve the Skillsoft Merger Agreement; (ii) vote upon a proposal to approve the

issuance of shares of Churchill II common stock pursuant to the Skillsoft Merger Agreement; . . .

(vii) vote upon a proposal to approve the issuance of shares of Churchill II common stock pursuant

to the Prosus Subscription Agreement; and (viii) vote upon a proposal to approve the issuance of

shares of Churchill II common stock pursuant to the SuRo Subscription Agreement.

       37.     However, the Proxy fails to state why Churchill shareholders will not have an

opportunity to: (i) vote upon a proposal to approve the Global Knowledge Merger Agreement; (iii)

vote upon a proposal to approve the issuance of Churchill II common stock and warrants to

purchase Churchill II common stock pursuant to the Global Knowledge Merger Agreement; or

(iii) vote upon a proposal to approve the issuance of shares of Churchill II common stock pursuant

to the Lodbrok PIPE Investment.

       38.     The Global Knowledge Merger was agreed to on October 12, 2020, the same day

as the Skillsoft Merger Agreement. To execute the Global Knowledge Merger, and Lodbrok PIPE

Investment made in connection with the execution of the Global Knowledge Merger Agreement,

Churchill Capital II will issue 7,000,000 shares and warrants of Churchill II common stock. By

comparison, the SuRo Subscription Agreement—which Churchill shareholders will vote on—only

authorizes the issuance of 1,000,000 shares. Accordingly, Defendants must either allow Churchill

shareholders to vote on the Global Knowledge Merger and Lodbrok PIPE Investment, or else,



                                               13
           Case 1:21-cv-01464-JMF Document 1 Filed 02/18/21 Page 14 of 20




explain why shareholders are not entitled to vote on these transactions.

          39.   Moreover, in summarizing the post-transaction holding percentages for the parties

involved in the transactions surrounding the Proposed Merger, on pages 22-23, the Proxy states

that such totals do not account for the Global Knowledge Merger. Given the sizable dilution

occurring with the Global Knowledge Merger, this information must be disclosed to prevent a

misleadingly incomplete summary.

          40.   In sum, the omission of the above-referenced information renders the Proxy

materially incomplete and misleading, in contravention of the Exchange Act and the Individual

Defendants’ duty of candor/disclosure. Absent disclosure of the foregoing material information

prior to the forthcoming Shareholder Vote, Plaintiff will be unable to cast an informed vote

regarding the Proposed Merger, and is thus threatened with irreparable harm, warranting the

injunctive relief sought herein.

                                             COUNT I

           Against All Defendants for Violations of Section 14(a) of the Exchange Act

          41.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          42.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use

of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).




                                                 14
          Case 1:21-cv-01464-JMF Document 1 Filed 02/18/21 Page 15 of 20




       43.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications shall not contain “any statement which, at the time and

in the light of the circumstances under which it is made, is false or misleading with respect to any

material fact, or which omits to state any material fact necessary in order to make the statements

therein not false or misleading.” 17 C.F.R. § 240.14a-9.

       44.     The omission of information from a proxy will violate Section 14(a) if other SEC

regulations specifically require disclosure of the omitted information. Item 1015 and Item 14(b)(6)

require the disclosure of the omitted Financial Advisors’ valuation information, potential conflicts

of interest, and compensation. 17 CFR § 229.1015; 17 CFR § 240.14a-101. Therefore, the

omission of this information violates Section 14(a).

       45.     Defendants have issued the Proxy with the intention of soliciting the Company’s

common shareholders’ support for the Proposed Merger. Each of the Individual Defendants

reviewed and authorized the dissemination of the Proxy, which fails to provide critical information

regarding, amongst other things: (i) the financial projections and valuation information; (ii) the

financial advisors; (iii) the background of the Proposed Merger; and (iv) the Global Knowledge

Merger.

       46.     In so doing, Defendants made misleading statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy, but nonetheless failed to obtain and disclose such information

to the Company’s shareholders although they could have done so without extraordinary effort.




                                                  15
         Case 1:21-cv-01464-JMF Document 1 Filed 02/18/21 Page 16 of 20




       47.     The Individual Defendants knew or were negligent in not knowing that the Proxy

is materially misleading and omits material facts that are necessary to render it not misleading.

The Individual Defendants undoubtedly reviewed and relied upon most if not all of the omitted

information identified above in connection with their decision to approve and recommend the

Proposed Merger; indeed, the Proxy states that the financial advisors reviewed and discussed their

financial analyses with the Board, and further states that the Board considered the financial

analyses provided them. Further, the Individual Defendants were privy to and had knowledge of

the financial projections and the details surrounding the process leading up to the signing of the

Merger Agreement. The Individual Defendants knew or were negligent in not knowing that the

material information identified above has been omitted from the Proxy, rendering the sections of

the Proxy identified above to be materially incomplete and misleading. Indeed, the Individual

Defendants were required to be particularly attentive to the procedures followed in preparing the

Proxy and review it carefully before it was disseminated, to corroborate that there are no material

misstatements or omissions.

       48.     The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Proxy. The preparation of a proxy statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Individual Defendants were negligent in choosing to omit material information from the Proxy or

failing to notice the material omissions in the Proxy upon reviewing it, which they were required

to do carefully as the Company’s directors. Indeed, the Individual Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement.

       49.     Churchill II is also deemed negligent as a result of the Individual Defendants’

negligence in preparing and reviewing the Proxy.




                                                16
           Case 1:21-cv-01464-JMF Document 1 Filed 02/18/21 Page 17 of 20




          50.   The misrepresentations and omissions in the Proxy are material and Plaintiff will

be deprived of his right to cast an informed vote on the Proposed Merger if such misrepresentations

and omissions are not corrected prior to the special meeting of Churchill II’s shareholders. Plaintiff

has no adequate remedy at law. Only through the exercise of this Court’s equitable powers can

Plaintiff be fully protected from the immediate and irreparable injury that Defendants’ actions

threaten to inflict.

                                             COUNT II

   Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act

          51.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          52.   The Individual Defendants acted as controlling persons of Churchill II within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of the Company, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Proxy filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

          53.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

          54.   In particular, each of the Individual Defendants had direct and supervisory




                                                 17
         Case 1:21-cv-01464-JMF Document 1 Filed 02/18/21 Page 18 of 20




involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Proxy contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Merger. They were

thus directly involved in preparing this document.

       55.     In addition, as the Proxy sets forth at length, and as described herein, the Individual

Defendants were involved in negotiating, reviewing, and approving the Merger Agreement. The

Proxy purports to describe the various issues and information that the Individual Defendants

reviewed and considered. The Individual Defendants participated in drafting and/or gave their

input on the content of those descriptions.

       56.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       57.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       58.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                              COUNT III

          Against the Individual Defendants for Breach of Their Fiduciary Duty of
                                     Candor/Disclosure

       59.     Plaintiff incorporates each and every allegation set forth above as if fully set forth



                                                 18
           Case 1:21-cv-01464-JMF Document 1 Filed 02/18/21 Page 19 of 20




herein.

          60.   By virtue of their role as directors and/or officers of the Company, the Individual

Defendants directly owed Plaintiff and all Company shareholders a fiduciary duty of

candor/disclosure, which required them to disclose fully and fairly all material information within

their control when they seek shareholder action, and to ensure that the Proxy did not omit any

material information or contain any materially misleading statements.

          61.   As alleged herein, the Individual Defendants breached their duty of

candor/disclosure by approving or causing the materially deficient Proxy to be disseminated to

Plaintiff and the Company’s other public shareholders.

          62.   The misrepresentations and omissions in the Proxy are material, and Plaintiff will

be deprived of his right to cast an informed vote if such misrepresentations and omissions are not

corrected prior to the Shareholder Vote. Where a shareholder has been denied one of the most

critical rights he or she possesses—the right to a fully informed vote—the harm suffered is an

individual and irreparable harm.

          63.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays for judgment and relief as follows:

          A.    Preliminarily enjoining Defendants and all persons acting in concert with them

from proceeding with the special meeting of Churchill II shareholders to vote on the Proposed

Merger or consummating the Proposed Merger, until the Company discloses the material

information discussed above which has been omitted from the Proxy;




                                                19
        Case 1:21-cv-01464-JMF Document 1 Filed 02/18/21 Page 20 of 20




       B.      Directing the Defendants to account to Plaintiff for all damages sustained as a result

of their wrongdoing;

       C.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       D.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: February 18, 2021                            MONTEVERDE & ASSOCIATES PC
                                                    /s/ Juan E. Monteverde
                                                    Juan E. Monteverde (JM-8169)
                                                    The Empire State Building
                                                    350 Fifth Avenue, Suite 4405
                                                    New York, NY 10118
                                                    Tel: (212) 971-1341
                                                    Fax: (212) 202-7880
                                                    Email: jmonteverde@monteverdelaw.com

                                                    Attorneys for Plaintiff




                                                 20
